Order entered November 25, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01005-CR

                            BOBBIE RICHELLE SMITH, Appellant

                                                     V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-82645-2012

                                             ORDER
         The Court GRANTS appellant’s November 21, 2013 motion for extension of time to file

appellant’s brief for a thirty-day period of time.

         We ORDER appellant to file the brief within THIRTY (30) DAYS from the date of this

order.


                                                          /s/   LANA MYERS
                                                                JUSTICE